Title: Lafayette to Thomas Jefferson, 25 February 1814
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de,Jullien, Marc Antoine
To: Jefferson, Thomas


          My dear friend  La grange  febury 1 25h 1814
          This Letter will Be delivered By Mr Jullien a Citizen distinguished By His Litterary and political  knowledge as well as By His patriotic Sentiments. He Has Been for a Long time employ’d in the Commissariat and offices of the military department and Has particularly Applied His Studies to the Line of
			 education. Being desirous to visit the U. S., altho’ He is not on the lists of proscription, He will Be Highly gratified By this introduction to you, my dear friend. I know you will Be Satisfied
			 with
			 His information and principles. Most
			 truly and affectionately
          YoursLafayette
        